DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2020 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,481,826 B2. The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 10,481,826 B2 and is covered by the U.S. Patent No. 10,481,826 B2 and the application are claiming common subject matter, as follows: 
10,481,826 B2
Instant Application
1. A system for replicating primary data from a source system to a destination system using secondary copy data in secondary storage, the system comprising: one or more source secondary storage controller computers comprising hardware, the one or more source secondary storage controller computers configured to: create a plurality of source deduplicated secondary copies of source primary data stored in a native format on the one or more source secondary storage devices, wherein the each of the plurality of source deduplicated secondary copies is stored in a backup format that is different than the native format; create a replication metadata container file that comprises first metadata associated with a first source deduplicated secondary copy and a first job identifier, the first job identifier associated with creation of the first source deduplicated secondary copy; reuse the replication metadata container file by storing second metadata associated with a second 
wherein reusing the replication metadata container file with the first job identifier reduces metadata storage in the source secondary storage device; send signature values corresponding to a plurality of deduplicated data blocks in the plurality of source deduplicated secondary copies to the one or more destination secondary storage controller computers with one or more secondary data replication streams; 

(corresponds to limitation A); 

and one or more destination secondary storage controller computers comprising hardware, the one or more destination secondary storage controller computers configured to: create replicated deduplicated secondary copy based on the plurality of deduplicated data blocks from the first deduplicated secondary copy and the embedded signature values in the one or more secondary data replication streams, the replicated deduplicated secondary copy stored on the one or more destination secondary storage devices to create at least one destination deduplicated secondary copy, the destination deduplicated secondary copy stored 

restore the destination deduplicated secondary copy in the backup format to the one or more destination primary storage devices to create a restored version of the destination deduplicated secondary copy, the restored version is in the native format of the source primary data (corresponds to limitation B); 





and apply the command messages received in the one or more secondary data replication streams to the restored version of the second deduplicated secondary copy, based on the timestamps associated with the command messages to create replicated destination primary data consistent with the source primary data based on the timestamps, the 
primary storage devices in the native format of the source primary data (corresponds to limitation C).



























































(B) and one or more destination storage controller computers comprising hardware, the one or more destination storage controller computers configured to: restore a destination deduplicated secondary copy from one or more deduplicated secondary copies stored in a backup format to one or more destination primary storage devices to create a restored version of the destination deduplicated secondary copy, the restored version is in a native format of source primary data; 

(C) and apply the command messages received in the one or more secondary data replication streams to the restored version of the destination deduplicated secondary copy based on timestamps associated with the command messages to create replicated destination primary data consistent with source primary data based on the timestamps, the replicated 

3. The system of claim 2 wherein the destination deduplicated secondary copy is part of a continuous replication process. 
3.  The system of claim 2 wherein the container file further comprise single instance data associated with at least two of the plurality of source deduplicated secondary copies.
4. The system of claim 3 further comprising a container file that comprises single instance data associated with the one or more deduplicated secondary copies.
4.  The system of claim 2 wherein the container file further comprises file names associated with at least two of the plurality of source deduplication secondary copies
5. The system of claim 4 wherein the container file further comprises file names associated with the one or more deduplicated secondary copies.
5.  The system of claim 4 wherein the container file comprises a size of at least two of the plurality of source deduplicated secondary copies.
6. The system of claim 4 wherein the container file comprises a size of the one or more deduplicated secondary copies.
6.  The system of claim 4 wherein the container file stores metadata associated with at least two of the plurality of source deduplicated 


8. The system of claim 3 wherein the restore performed by the one or more destination storage controller computers is one of a plurality of restore operations, wherein each of the plurality of restore operations corresponds to the one or more deduplicated secondary copies.
8.  The system of claim 7 wherein the plurality of restore operations are performed at an interval such that changes to the source primary data are replicated to the destination system in a period of time not significantly  greater than the interval. 


9. The system of claim 8 wherein the plurality of restore operations are performed at an interval such that changes to the source primary data are replicated to the replicated destination primary data in a period of time not significantly greater than the interval.
9.  The system of claim 1 wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in physically contiguous memory space.
10. The system of claim 2 wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in physically contiguous memory space.

11. The system of claim 10 wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in logically contiguous memory space.


As per claims 12-21, these claims are rejected on the ground of nonstatutory double patenting corresponding to the arguments given above for rejected claims 12-21 and are similarly rejected.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 8-9, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan Rettanamma et al. (U.S. Pub. No. 2012/0150814 A1, referred as ‘Vijayan Rettanamma’) in view of Prahlad et al. (U.S. Patent No. 7,617,262 B2).
Regarding Claim 2, Vijayan Rettanamma teaches a system for replicating primary data from a source system to a destination system using secondary copy data in secondary storage (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 
one or more destination storage controller computers comprising hardware, the one or more destination storage controller computers configured to (Fig. 1, paragraph [0062], paragraph [0063], paragraph [0065], paragraph [0066], paragraph [0151], the system in fig 1 comprising storage manager, clients, information store, data agent, and storage device; the storage manager initiate and manage system backup, migrations, recoveries, and the like; the systems and modules may comprising software, firmware, hardware or any combination of, which is equivalent to one or more source secondary storage controller computers comprising hardware, the one or more source secondary storage controller computers): 
restore a destination deduplicated secondary copy from one or more deduplicated secondary copies stored in a backup format to one or more destination primary storage devices to create a restored version of the destination deduplicated secondary copy, the restored version is in a native format of source primary data (Vijayan Rettanamma, paragraph [0031], line 1-5, paragraph [0142], paragraph [0143], paragraph [0053]-[0055], paragraph [0083], paragraph [0095], restoring data blocks from secondary storage device to primary storage associated with each client system, the secondary copy is in backup format, noted, as the primary data of each client represent the native data since its primary copy data is in native format, thus it implies the 
Vijayan Rettanamma does not explicitly disclose: one or more source storage controller computers comprising hardware, the one or more source storage controller computers configured to send command messages in one or more secondary data replication streams to one or more destination storage controller computers, the command messages associated with a plurality of deduplicated data blocks, each command message having a timestamp associated therewith; and apply the command messages received in the one or more secondary data replication streams to the restored version of the destination deduplicated secondary copy based on timestamps associated with the command messages to create replicated destination primary data consistent with source primary data based on the timestamps, the replicated destination primary data stored in one or more destination primary storage devices in a native format of the source primary data.
Prahlad teaches:
one or more source storage controller computers comprising hardware, the one or more source storage controller computers configured to send command messages in one or more secondary data replication streams to one or more destination storage controller computers, the command messages associated with a plurality of deduplicated data blocks, each command message having a timestamp associated therewith (col. 5, line 20-28, col. 32, line 50-6 and col. 33, line 1-3, sending the replication logs to certain replication volumes; the replication log indicative of data operations generated by a computer application and consistency point marker indicative of a known good state of the computer application, noted, the replication logs are interpreted as the command messages associated with a plurality of data blocks, each command message having a timestamp associated therewith and in conjunction with the deduplicated data 
and apply the command messages received in the one or more secondary data replication streams to the restored version of the destination deduplicated secondary copy based on timestamps associated with the command messages to create replicated destination primary data consistent with source primary data based on the timestamps (col. 3, line 26-31, col. 5, line 30-33, col. 25, line 21-53, generating the snapshot of the copied data with the time information identifying the time of the known good state of the application (‘good state of the application’ indicates that the data is consistent which aligned with restored version of the destination deduplicated secondary copy as taught by Vijayan Rettanamma) by traversing the plurality of replication log entries to execute the data operations on the destination storage device, noted, traversing the replication log to create the snapshot logically associated with timestamp identified by consistency point, that will be read on apply the command messages received in the one or more secondary data replication streams to the restored version of the destination deduplicated secondary copy based on timestamps associated with the command messages to create replicated destination primary data consistent with source primary data based on the timestamps as claimed; also see col. 22, line 59-67, col. 23, line 1-15 and col. 24, line 30-36).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include sending command messages in one or more secondary data replication streams to one or more destination storage controller computers, the command messages associated with a plurality of deduplicated data blocks, each command message having 
Motivation to do so would be to include sending command messages in one or more secondary data replication streams to one or more destination storage controller computers, the command messages associated with a plurality of deduplicated data blocks, each command message having a timestamp associated therewith; and applying the command messages received in the one or more secondary data replication streams to the restored version of the destination deduplicated secondary copy based on timestamps associated with the command messages to create replicated destination primary data consistent with source primary data based on the timestamps, the replicated destination primary data stored in one or more destination primary storage devices in a native format of the source primary data to allow the replication system to access copies of production volume data without significant use of client system resources and/or interrupting or suspending data operations to the source storage device, thereby reduce the impact of data management operations (Prahlad, col. 23, line 50-55).
Vijayan Rettanamma as modified by Prahlad further teach: the replicated destination primary data stored in one or more destination primary storage devices in a native format of the source primary data (Vijayan Rettanamma, paragraph [0031], line 1-5, paragraph [0142], paragraph [0141], primary copy of data is in native format of that application, which read on the 
Regarding claim 3, Vijayan Rettanamma as modified by Prahlad teach all claimed limitations as set forth in rejection of claim 2, wherein the destination deduplicated secondary copy is part of a continuous replication process (Vijayan Rettanamma, paragraph [0053]-[0054], paragraph [0077], data being replicated/backup at set interval such as daily, weekly, etc., which is interpreted as wherein the destination deduplicated secondary copy is part of a continuous replication process). 
Regarding claim 8, Vijayan Rettanamma as modified by Prahlad teach all claimed limitations as set forth in rejection of claim 3, further teach wherein the restore performed by the one or more destination storage controller computers is one of a plurality of restore operations, wherein each of the plurality of restore operations corresponds to the one or more deduplicated secondary copies (Vijayan Rettanamma, paragraph [0053]-[0054], paragraph [0066], paragraph [0069], paragraph [0083], paragraph [0095], restoring data blocks from secondary copy to primary storage associated with each client system, the secondary copy is deduplicated data). 
Regarding claim 9, Vijayan Rettanamma as modified by Prahlad teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the plurality of restore operations are performed at an interval such that changes to the source primary data are replicated to the replicated destination primary data in a period of time not significantly greater than the interval (Vijayan Rettanamma, paragraph [0053]-[0054], paragraph [0077], data being replicated/backup at set interval such as daily, weekly, etc.; is noted that one of the ordinary skill in the art would know that if the specified interval is 1 hour, then the changes in primary source within the interval would be replicated, that read on wherein the plurality of restore operations 
As per claim 12, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 2 and is similarly rejected.
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 3 and is similarly rejected.
As per claims 18-19, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 8-9 respectively and are similarly rejected.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan Rettanamma et al. (U.S. Pub. No. 2012/0150814 A1, referred as ‘Vijayan Rettanamma’) in view of Prahlad et al. (U.S. Patent No. 7,617,262 B2), further in view of Patiejunas et al. (U.S. Patent No. 9,092,441 B1).
Regarding claim 4, Vijayan Rettanamma as modified by Prahlad teach all claimed limitations as set forth in rejection of claim 3, but do not explicitly teach a container file that comprises single instance data associated with the one or more deduplicated secondary copies. 
Patiejunas teaches a container file that comprises single instance data associated with the one or more deduplicated secondary copies (col. 5, line 8-21 and line 31-35, col. 6, line 19-43, the logical data container includes the job-id as shown in the path to the storage location where data being stored as “HTTP/1.1 202 ACCEPTED Location: /{accountid}/logical-data-container-name/jobs/{job-id}”, which is interpreted as a container file that comprises single instance data associated with the one or more deduplicated secondary copies).

Motivation to do so would be to include a container file that comprises single instance data associated with the one or more deduplicated secondary copies to address a need for organizing and managing archival data stored in an archival data storage system so as to provide cost-effective, scalable, reliable and durable archival data storage (Patiejunas, col. 1, line 55-58).
As per claim 14, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan Rettanamma et al. (U.S. Pub. No. 2012/0150814 A1, referred as ‘Vijayan Rettanamma’) in view of Prahlad et al. (U.S. Patent No. 7,617,262 B2) and Patiejunas et al. (U.S. Patent No. 9,092,441 B1), further in view of Muthyala et al. (U.S. Pub. No. 0215/0269032 A1).
Regarding claim 5, Vijayan Rettanamma as modified by Prahlad and Patiejunas teach all claimed limitations as set forth in rejection of claim 4, but do not explicitly disclose wherein the container file further comprises file names associated with the one or more deduplicated secondary copies. 
Muthyala teaches: wherein the container file further comprises file names associated with the one or more deduplicated secondary copies (Muthyala, paragraph [0039], paragraph [0040], paragraph [0043], paragraph [0045]-[0047], storing data objects in object container; the data objects including data name, in conjunction with deduplicated data of Vijayan Rettanamma, it read on wherein the container file further comprises file names associated with the one or more deduplicated secondary copies as claimed).

Motivation to do so would be to include wherein the container file further comprises file names associated with the one or more deduplicated secondary copies to address issue with traditional network storage systems do not allow the data to be backed up and recovered from heterogeneous storage system efficiently (Muthyala, paragraph [0003], line 10-12).
Regarding claim 6, Vijayan Rettanamma as modified by Prahlad and Patiejunas teach all claimed limitations as set forth in rejection of claim 4, but do not explicitly disclose wherein the container file comprises a size of the one or more deduplicated secondary copies (Muthyala, paragraph [00047], data objects includes metadata of an inode, e.g., number of file blocks in an inode (size of the file to which inode corresponds), in conjunction with in conjunction with deduplicated data of Vijayan Rettanamma, it read on wherein the container file comprises a size of the one or more deduplicated secondary copies as claimed). 
Muthyala teaches wherein the container file comprises a size of the one or more deduplicated secondary copies (Muthyala, paragraph [00047], data objects includes metadata of an inode, e.g., number of file blocks in an inode (size of the file to which inode corresponds), which is interpreted as wherein the container file comprises a size of the one or more deduplicated secondary copies).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the container file comprises a size of the one or more deduplicated secondary copies into data backup of Vijayan Rettanamma.

Regarding claim 7, Vijayan Rettanamma as modified by Prahlad and Patiejunas teach all claimed limitations as set forth in rejection of claim 4, but do not explicitly disclose: wherein the container file stores metadata associated with the one or more deduplicated secondary copies that occur in a particular period of time.
Muthyala teaches wherein the container file stores metadata associated with the one or more deduplicated secondary copies that occur in a particular period of time (storing data object in an object container at destination storage system; the data object includes metadata of an inode of Muthyala (paragraph [0047]; also see paragraph [0015], paragraph [paragraph [0018], paragraph [0027]); in conjunction with the teaching of Vijayan Rettanamma, paragraph [0077], backup or storage operation being set at interval such as daily, weekly, etc, it reads on wherein the container file stores metadata associated with the one or more deduplicated secondary copies that occur in a particular period of time as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the container file stores metadata associated with the one or more deduplicated secondary copies that occur in a particular period of time into data backup of Vijayan Rettanamma.
Motivation to do so would be to include wherein the container file stores metadata associated with the one or more deduplicated secondary copies that occur in a particular period of time to address issue with traditional network storage systems do not allow the data to be 
As per claims 15-17, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 5-7 respectively and are similarly rejected.
Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan Rettanamma et al. (U.S. Pub. No. 2012/0150814 A1, referred as ‘Vijayan Rettanamma’) in view of Prahlad et al. (U.S. Patent No. 7,617,262 B2), further in view of Vijayan et al. (U.S. Pub. No. 2012/0084518 A1, referred as “Vijayan II’).
Regarding claim 10, Vijayan Rettanamma as modified by Prahlad teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose: wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in physically contiguous memory space.
Vijayan II teaches wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in physically contiguous memory space (Vijayan II, paragraph [0032], paragraph [0033], paragraph [0035], paragraph [0050], paragraph [0054], paragraph [0059], storing signature and its corresponding data block in physically contiguous memory space, which is interpreted as wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in physically contiguous memory space).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in physically contiguous memory space into data backup of Vijayan Rettanamma.

Regarding claim 11, Vijayan Rettanamma as modified by Prahlad and Vijayan II teach all claimed limitations as set forth in rejection of claim 10, further teach wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in logically contiguous memory space (Vijayan II, paragraph [0032], paragraph [0033], paragraph [0035], paragraph [0050], paragraph [0054], paragraph [0059], storing signature and its corresponding data block in logically contiguous memory space, which is interpreted as wherein the plurality of deduplicated data blocks and embedded signature values in the one or more secondary data replication streams are stored in logically contiguous memory space). 
As per claims 20-21, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 10-11 respectively and are similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/            Examiner, Art Unit 2168